Citation Nr: 0914630	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO. 04-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of whether the Veteran's injuries sustained on April 
2, 1980 were the result of his own willful misconduct for the 
purpose of determining service connection for fracture of 
cervical vertebra with dislocation and limited motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In October 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. In a final rating decision issued in June 1984, the RO 
denied service connection for a fractured neck.

2. Evidence added to the record since the June 1984 decision 
is neither cumulative nor redundant of the evidence of record 
at that time, but does not raise a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSION OF LAW

The June 1984 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for fracture of cervical vertebra with 
dislocation and limited motion.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in December 2002, 
prior to the initial unfavorable AOJ decision issued in 
February 2003.  Additional letters were sent in April 2006 
and November 2007.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in December 2002 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  This letter, however, did not 
provide the Veteran with proper notice as to what is new and 
material evidence or of the basis of the prior final denial 
of his service connection claim, as required by Kent.

Failure to provide pre-adjudicative notice of any elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
statement of the case (SSOC) constitutes a "readjudication 
decision" that complies with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the November 2007 
letter advised the Veteran of the definition of new and 
material evidence and that his claim was previously denied 
because the Veteran's injury had been deemed to be a result 
of his own willful misconduct.  Thereafter, the claim was 
readjudicated in an SSOC issued in February 2009, thereby 
rectifying the timing deficiency with respect to VCAA notice.  

With regard to the notice requirements under Dingess/Hartman, 
April 2006, May 2007, and November 2007 letters provided 
notice as to disability ratings and effective dates.  The 
Board also acknowledges the defective timing of this notice, 
but finds no prejudice to the Veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, service personnel records, and VA 
medical records, were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  VA's duty to 
assist in providing a VA examination does not extend in a 
claim to reopen until new and material evidence has been 
submitted.  See 38 C.F.R. § 3.159(c).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis 

The Veteran contends that the MVA that caused his neck injury 
was not a result of his own willful misconduct.  Hence, he 
contends that service connection is warranted for fracture of 
cervical vertebra with dislocation and limited motion.

In a June 1984 rating decision, the RO found that the Veteran 
was driving under the influence at the time of his MVA and 
that the subsequent neck injury was the result of his own 
willful misconduct.  At the time of that decision, the 
Veteran's service treatment records were of record, as was 
the police report of his MVA, which reflected an arrest for 
driving under the influence, and an in-service line of duty 
determination and VA administrative decision finding that the 
Veteran's accident was a result of willful misconduct as he 
was driving under the influence of alcohol.  Accordingly, the 
RO found that service connection was not warranted for a 
fractured neck.

The Veteran did not appeal this decision.  The next 
communication from him with regard to this claim was his July 
2002 application to reopen his service connection claim, 
which is the subject of this appeal.  Thus, the June 1984 
decision is final.  38 U.S.C.A. § 4005(c) (1982) [§ 7105(West 
2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [§§ 3.104, 
20.302, 20.1103 (1999) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in July 2002; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final June 1984 rating decision, the Veteran has 
submitted additional VA treatment records and lay statements 
by the Veteran's mother and SL describing the Veteran's post-
MVA treatment and the events preceding the accident, 
respectively.  However, although this evidence is new, it is 
not material.  The treatment records document the Veteran's 
residuals of his neck fracture, but otherwise provide no 
information relevant to the claim.  The lay statement by the 
Veteran's mother discusses the delay in treatment for the 
Veteran's fractured neck after the MVA.  The lay statement of 
SL indicates that he and the Veteran only had a couple of 
beers prior to driving; however, this statement is not 
sufficient to demonstrate that the Veteran was not under the 
influence of alcohol at the time of the MVA or thereby to 
refute the administrative decision that the MVA was due to 
willful misconduct.  

The Board finds that this evidence is new in that it was not 
of record in June 1984, establishes the presence of current 
residuals of a neck fracture, and provides more information 
in relation to the MVA.  Thus, it is neither cumulative nor 
redundant of the evidence of record in June 1984.  However, 
this evidence is not material, in that it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

Specifically, at the time of the June 1984 decision, the 
Veteran's service records were in the claims file, 
demonstrating that the MVA that resulted in the neck fracture 
was not in the line of duty, but due to willful misconduct.  
Since then, no evidence establishing that the MVA was not a 
result of willful misconduct has been received, except for 
the Veteran's own statements.  His assertions alone cannot 
suffice as new and material evidence to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the record 
continues to show that the Veteran's MVA and resultant neck 
fracture were the result of willful misconduct. 

Therefore, the Board must conclude that the evidence added to 
the record since the June 1984 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for fracture of cervical vertebra with 
dislocation and limited motion.  The evidence received 
subsequent to the RO's June 1984 decision does not satisfy 
the requirements to reopen the claim of entitlement to 
service connection for a fractured neck.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for fracture of cervical vertebra with dislocation 
and limited motion is denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of whether the Veteran's 
injuries sustained on April 2, 1980 were the result of 


his own willful misconduct for the purpose of determining 
service connection for fracture of cervical vertebra with 
dislocation and limited motion is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


